August 3, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    MATTHEW D. WIGGINS, JR., Appellant

NO. 14-16-00801-CV                      V.

  CHRISTOPHER J. JANOUSEK AND MADELEINE M. GRIFFIN, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Christopher J.
Janousek and Madeleine M. Griffin, signed, June 28, 2016, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Matthew D. Wiggins, Jr., jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.